UNITED STATES DISTRICT COURT                            FILED
                             FOR THE DISTRICT OF COLUMBIA
                                                                                      JUN- 5 2012
                                                                               Clerk, U.S. District &Bankruptcy
Anthony Brodzki,                                      )                       Courts for the District of Columbia
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )
                                                      )
                                                             Civil Action No.
                                                                                    12 0898
United States of America,                             )
                                                      )
               Defendant.                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs complaint against the

United States and his application to proceed in forma pauperis. The application will be granted

and the case will be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3) (requiring dismissal of an action "at any time" the Court determines that it lacks subject

matter jurisdiction).

        Plaintiff, a resident of North Richland Hills, Texas, sues the United States for $50 million

in damages alleging that the Justice Department was complicit in his being raped and tortured

from 1968 to 1970. Plaintiff also seeks a temporary restraining order "to stop the justice

department for privacy and torture and electronic torture occurring as retaliation." Compl. at 2

(page number supplied). He has provided no factual basis for granting such extraordinary relief.

       A claim for monetary damages against the United States is cognizable under the Federal

Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable, however,

only after the plaintiff has exhausted administrative remedies by "first present[ing] the claim to

the appropriate Federal agency .... " 28 U.S.C. § 2675. This exhaustion requirement is




                                                                                                                    3
jurisdictional. See GAF Corp. v. United States, 818 F.2d 901, 917-20 (D.C. Cir. 1987); Jackson

v. United States, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v. U.S. Postal Service, 937 F. Supp.

11, 14 (D.D.C. 1996). Plaintiff has not indicated that he exhausted his administrative remedies

under the FTCA. Therefore, this case will be dismissed. 1 See Abdurrahman v. Engstrom, 168

Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly dismissed case

[based on unexhausted FTCA claim] for lack of subject matter jurisdiction."); Brodzki v. United

States ofAmerica, Civ. Action No. 12-0164 (D.D.C. Jan. 31, 2012) (finding same). A separate

Order accompanies this Memorandum Opinion.




                                               Unit~d States District Judge
Date: May   _1:!_, 2012




        1
          Plaintiff states that he is also "suing the justice department for not disclosing the names
of the rapist .... ," Compl. at 2, but he has not alleged that he requested records from the
Department of Justice under the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, and was
denied. A properly submitted FOIA request and the exhaustion of administrative remedies are
prerequisites to obtaining judicial review of an agency's denial of records. See Hidalgo v.
Federal Bureau of Investigation, 344 F.3d 1256, 1258-60 (D.C. Cir. 2004); Oglesby v. Dep 't of
the Army, 920 F.2d 57, 61 (D.C. Cir. 1990).

                                                  2